DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-29 are currently pending in U.S. Patent Application No. 17/095,464 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,877,152.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate independent claims of the instant application.  For a more detailed mapping of the correspondence between limitations see the following table(s) below.  The conflicting claims are not patentably distinct from each other for the following reasons:
•	Instant claim 1 and claim 1 of reference recite common subject matter;
•	Whereby instant claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the reference;
•	Whereby the elements of claim 1 are fully anticipated by patent/reference claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 
•	Elements of instant claims 18 and 24, are additionally anticipated by reference claim 1, in view of Obviousness type Double Patenting procedures as they relate to system/CRM and method claims of congruent scopes.

Instant Claims
Claims of Reference
Claim 1/18/24
receiving 3D scene data at a computer-based three dimensional (3D) virtualization environment, the 3D scene data including objects having vertices, normals, and attributes;
Claim 1
receiving 3D scene data at a computer-based three dimensional (3D) virtualization environment, the 3D scene data including objects having vertices, normals, and attributes;
for a plurality of the objects of the 3D scene data, computing, by the 3D virtualization environment, reflectivity information in a frequency range or a wavelength range for at least one of a virtual radar sensor, a virtual lidar sensor, or a virtual sonar sensor, based on the vertices, normals, and attributes of the plurality of objects and a plurality of values for parameters of the at least one the virtual radar sensor, the virtual lidar sensor, or the virtual sonar sensor; 
for a plurality of the objects of the 3D scene data,
computing, by the 3D virtualization environment,
reflectivity information in a frequency range or a wavelength range for at least one of a virtual radar sensor, a virtual lidar sensor, or a virtual sonar sensor, based on the vertices, normals, and attributes of the plurality of objects and a plurality of values for parameters of the at least one the virtual radar sensor, the virtual lidar sensor, or the virtual sonar sensor;
for the at least one of the virtual radar sensor, the virtual lidar sensor, or the virtual sonar sensor, computing, by the 3D virtualization environment, at least one of radar range and radar amplitude, a point cloud of lidar range and lidar reflectance, or sonar range and sonar reflectance, based on the reflectivity information;
for the at least one of the virtual radar sensor, the virtual lidar sensor, or the virtual sonar sensor, computing, by the 3D virtualization environment, at least one of radar range and radar amplitude, a point cloud of lidar range and lidar reflectance, or sonar range and sonar reflectance, based on the reflectivity information;
transmitting the at least one of the radar range and the radar amplitude, the point cloud of lidar range and lidar reflectance, or the sonar range and the sonar reflectance from the 3D virtualization environment to a model including elements representing at least one of computations, functions or operations; and 
transmitting the at least one of the radar range and the radar amplitude, the point cloud of lidar range and lidar reflectance, or the sonar range and the sonar reflectance from the 3D virtualization environment to a modeling
environment that includes a simulation model of a
controller; and ... ‘by the simulation model of the controller to produce commands’
processing the at least one of the radar range and the radar amplitude, the point cloud of lidar range and lidar reflectance, and/or the sonar range and the sonar reflectance by the model.
processing the at least one of the radar range and the radar amplitude, the point cloud of lidar range and lidar reflectance, and/or the sonar range and the sonar reflectance by the simulation model of the controller to produce commands.

	
Dependent claims 2-17 and corresponding claims 19-23 and 25-29 of the instant application are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over the reference claims identified in U.S. Patent No. 10,877,152, as claims of reference anticipate corresponding instant claims as illustrated in the table below (direct correspondence), in further view of Obviousness type Double Patenting procedures as they relate to system, method and CRM claims of congruent scopes.  Accordingly, all claims of the instant application are rejected on the grounds of nonstatutory double patenting as being unpatentable over (anticipated by and obviousness-type respectively) claims of U.S. Patent No. 10,877,152.
Instant application
Claims of Reference 
Claim(s) 2
Claim 2
Claim(s) 3
Claim 3
Claim(s) 4
Claim 4 
Claim(s) 5
Claim 5
Claim(s) 6/22/28
Claim 6
Claim(s) 7/19/25
Claim 7
Claim(s) 8/20/26
Claim 8
Claim(s) 9/21/27
Claim 9
Claim(s) 10/23/29
Claim 10
Claim(s) 11
Claim 11
Claim(s) 12
Claim 12
Claim(s) 13
Claim 13
Claim(s) 14
Claim 14
Claim(s) 15
Claim 15
Claim(s) 16
Claim 16
Claim(s) 17
Claim 17

	


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 2, 6, 7, 9, 11-19, 21, 22, 24-25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. (US 2018/0025640) in view of Groh et al. (US 2018/0060725) and Cerqueira et al. “A novel GPU-based sonar simulator for real-time applications”.

As to claim 1, Micks teaches/suggests a computer-implemented method comprising:
receiving 3D scene data (Abs “methods, systems, and computer program products for using virtual data to test and train parking space detection systems”, Figures 2 and 4, Simulation data 206, performance data 252) at a computer-based three dimensional (3D) virtualization environment (Virtual parking environment 200, Fig. 2, virtual environment creator 211, [0053] “FIG. 4 illustrates an example computer architecture that facilitates using virtual data to train parking space detection. Computer architecture 400 can be used to train parking space detection for a vehicle, such as, for example, a car, a truck, a bus, or a motorcycle. Referring to FIG. 4, computer architecture 400 includes virtual environment creator 411, monitor module 426, and supervised learning module 428”, Fig. 3 301, [0014]), the 3D scene data including objects having objects/virtual vehicles 221, 222, and 223, [0065] “virtual object reflections from portions of virtual vehicles 421 and 422 and portions of virtual parking space markings 441B, 441C, 441D, 441F, 441G, and 441H”, Fig. 6, [0084-0088], [0016] “the types and materials of other surfaces in the area”);
for a plurality of the objects of the 3D scene data, computing, by the 3D virtualization environment, reflectivity information in a frequency range or a wavelength range for at least one of a virtual radar sensor, a virtual lidar sensor, or a virtual sonar sensor, based on the [0016] “the types and materials of other surfaces in the area”, [0018] “The virtual vehicle is equipped with virtual radars (e.g., four comer radars) that record virtual radar data as the virtual vehicle virtually drives through the virtual parking lot”, [0030] “The test virtual vehicle can include a virtual radar system. The virtual radar system can detect virtual radar reflections from virtual objects within the virtual parking environment. The test virtual vehicle can be virtually driven within the virtual parking environment. During movement within the virtual parking environment, the virtual radar system can detect virtual reflections from virtual objects in the virtual parking environment. Detected virtual reflections can be from any virtual objects in range of the virtual radars mounted to the test virtual vehicle, including other virtual vehicles and parking space markings”, [0040] “For example, virtual radar system 217 can generate virtual radar data 212 during movement of virtual vehicle 201”, [0065] “the virtual radar data indicating virtual object reflections from virtual objects within the virtual parking environment (503)”, Fig. 3/5 302-303, in view of objects/virtual vehicles 221, 222, and 223);
for the at least one of the virtual radar sensor, the virtual lidar sensor, or the virtual sonar sensor, computing, by the 3D virtualization environment, at least one of radar range and radar amplitude, a point cloud of lidar range and lidar reflectance, or sonar range and sonar reflectance, based on the reflectivity information (radar range and amplitude in view of that virtual radar data and for example [0013], [0030-0031], [0054], [0065] “vehicle, the virtual radar data indicating virtual object reflections from virtual objects within the virtual parking environment (503)... The radar units can produce virtual radar sweeps 408. Virtual radar data 412 can include virtual radar data collected from virtual radar sweeps 408. Virtual radar data 412 can indicate virtual object reflections from portions of virtual vehicles 421 and 422 and portions of virtual parking space markings 441B, 441C, 441D, 441F, 441G, and 441H”, Fig. 6, [0084-0088]); 
transmitting the at least one of the radar range and the radar amplitude, the point cloud of lidar range and lidar reflectance, or the sonar range and the sonar reflectance from the 3D virtualization environment to a model including elements representing at least one of computations, functions or operations ([0032] “The virtual radar system can send the virtual radar data to a parking space classification algorithm that is to be tested. The parking space classification algorithm can receive the virtual radar data from the virtual radar system”, Fig. 2 connection from virtual radar data 212 to components downstream, 202, 203, 228, 252 etc, in further view of the manner in which performance data 252/’training feedback data’ is used in adjustments to environment creator 211 and the generation of different virtual environments in response thereto [0051], [0059] “Based on the assessed performance, supervised learning module 428 can generate training feedback. The training feedback can be provided back to the parking space classification algorithm. The training feedback can be used to alter the parking space classification algorithm to improve subsequent parking space classifications”); and
Micks further teaches/suggests processing the at least one of the radar range and the radar amplitude, the point cloud of lidar range and lidar reflectance, and/or the sonar range and the sonar reflectance by the model ([0050-0051] “Virtual vehicle 201 can be moved to a different location in virtual parking lot 224. Portions of method 300, such as, for example, 303, 304, and 305, can be performed again to generate additional performance data 252”, [0059], [0081], [0096-0097] and [0099] in further view of various interpretations for ‘commands’ generally – as they relate to ‘commands’/instructions for modifying the virtual environment, movement of virtual vehicle, classification algorithms and/or system as a whole).
Groh further evidences the obvious nature of processing virtual sensor data by a simulation model of a controller to produce commands (Abs “for processing reflection data to generate control signals to an autonomous vehicle, with simulated reflection data from a virtual sensor engaging reflection values assigned within the virtual environment”).  Groh further evidences the obvious nature of virtual sensor data in general serving as an alternate to virtual/synthetic radar data (Abs “Modeling data may include data from a LIDAR system, camera, and/or a GPS for a target environment/object. Reflection data may be collected from the same environment/object by a radar and/or an ultrasonic system. The probability distribution may assign reflection coefficients for radar and/or ultrasonic systems conditioned on values for modeling data”) – and additionally disclose the manner in which a fusion of complementary sensor data offers for a more robust target/environment detection – see [0042].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Micks to include processing the at least one of the radar range and the radar amplitude, the point cloud of lidar range and lidar reflectance, and/or the sonar range and the sonar reflectance by the simulation model of the controller to produce commands as taught/suggested by Micks and Groh, the motivation as similarly suggested therein that such commands provide for situation specific vehicle responses (for automated or machine learning assisted driving/operation) tuned to simulated environments reducing the need for otherwise costly and/or impractical testing in a real-world environment (Groh [0003], Micks [0012-0013]).   It would have further been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Micks in view of Groh such that the virtual sensor(s) and corresponding data additionally and/or alternatively comprise those lidar and/or sonar alternatives as suggested by Groh, the motivation as similarly suggested therein that such a substitution constitutes the use of known techniques/prior art elements to improve similar devices (vehicles of Groh and Micks) in a manner yielding predictable results with a reasonable expectation of success.
Micks fails to explicitly disclose computing the reflectivity information based on the vertices, normals, and attributes of the plurality of objects.  While Micks at the minimum suggests such information determined at least in part on ‘attributes’ of the plurality of objects in view of that disclosure of e.g. [0016], and [0084-0088], Micks falls silent regarding any consideration of object vertices and normals.  
Cerqueira however evidences the obvious nature of determining reflectivity information/echo return/intensity on the basis of vertices, normals, and attributes of a plurality of objects within a virtual scene (Section 3.2 Sonar rendering, p69 (4/11) left column final paragraph “In real-world sensing, surfaces usually present irregularities and different reflectance values. To render these surfaces in a virtual scene, the echo intensity values can also be defined by normal maps (see Fig. 5 ) and material property information (see Fig. 6). Normal mapping is a rendering technique, based on normal perturbation, that is used to simulate wrinkles and dents on the object surface by using RGB textures on shaders. This approach consumes less computational resources for the same level of detail, compared with the displacement mapping technique, because the geometry remains unchanged. Since normal maps are built in tangent space, interpolating the normal vertex and the texture, tangent, bi-tangent and normal (TBN) matrices are computed to convert the normal values into the world space. The visual differences of applying normal mapping in the actual scenes are illustrated in Fig. 5 a and c; in the shader representation, in Fig. 5 e and b; and the final sonar image, in Fig. 5 d and f. The reflectance allows properly describing the intensity received back from observable objects in shader processing, according to the material properties (for instance, aluminum has more reflectivity than wood and plastic)”).
It would have further been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Micks in view of Groh such that the reflectivity information computation therein is performed in consideration of not only object attributes but also the vertices, normals, and attributes of the plurality of objects in the virtual scene, as taught/suggested by Cerqueira, the motivation as similarly taught/suggested therein that such a computation serves to more accurately model real-world sensing with objects characterized by surface irregularities and differing reflectance values, and in a manner sensitive to computational resource costs/requirements for a same/comparable level of detail.

As to claim 2, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 1.
Micks in view of Groh and Cerqueira further teaches/suggests the method wherein the at least one of the virtual radar sensor, the virtual lidar sensor, or the virtual sonar sensor is mounted to a virtual ego vehicle moveable relative to the 3D scene data (Micks test virtual vehicle 201, [0038]), the method further comprising:
receiving, at the 3D virtualization environment, data moving the virtual ego vehicle relative to the 3D scene data (Micks [0039], [0055] “The test vehicle can be driven within the virtual parking environment”, Figures 3 and 5, 302-303/502-503, [0064] “Moving virtual vehicle 401 changes the location of virtual vehicle 401 relative to virtual parking spaces 442A-442F and virtual vehicles 421, 422, and 423”), wherein the computing the reflectivity, the computing the radar range and radar amplitude, the point cloud of lidar range and lidar reflectance, or the sonar range and sonar reflectance, the transmitting, and the processing are repeated in response to receiving the data moving the virtual ego vehicle (Micks [0050] “Virtual vehicle 201 can be moved to a different location in virtual parking lot 224. Portions of method 300, such as, for example, 303, 304, and 305, can be performed again to generate additional performance data 252”, [0076] “Virtual vehicle 401 can be moved to a different location in virtual parking lot 424. Portions method 500, such as, for example, 503, 504, 505, and 506, can be performed again to generate additional training feedback 452”, [0082] “The technique can be real-time, work on fewer points, and therefore provide a moving boundary estimate instantaneously. The approach can also be more scalable, as the hidden layers of a deep neural network can be trained to learn and overcome the idiosyncrasies of the radar spurious reflections”, [0084] “The spline estimates are updated as the vehicle virtually navigates a virtual parking lot”).

As to claim 6, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 1.
Micks in view of Groh and Cerqueira further teaches/suggests the method wherein the parameters include a field of view (FOV) of the at least one of the virtual radar sensor, the virtual lidar sensor, or the virtual sonar sensor, the plurality of the objects are within the FOV, (Micks Figure 6, in further view of [0018], [0031] and [0056] disclosing the manner in which the virtual vehicle may comprise four corner radars, see also Groh Fig. 1 and FOV disclosure therein) and the computing reflectivity information for the at least one of the virtual radar sensor, the virtual lidar sensor, or the virtual sonar sensor includes: pre-distorting, by the 3D virtualization environment, the vertices of the plurality of the objects based on a spherical projection (Groh [0063] “As the new modeling data 126b is assembled, a set of surfaces may be joined together upon which reflection values may be painted upon a determination of what those reflection values are. To this end, the mapping 88/90, or probability distribution 88/90 may be trained. The mapping module 128 may then apply the mapping 88/90 to the additional set of three-dimensional modeling data 126b by assigning reflectivity coefficients and/or values to surfaces in the three-dimensional model”, [0066] “The mapping module 128 is depicted in FIG. 7 in the process of assigning reflection values to the simulated environment. Three dimensional surfaces are represented by the various triangular shapes joined together, also referred to herein as texels, or texture pixels. However, as can be appreciated, any number of different approaches to dividing such regions may be utilized. Each region or texel may have its own orientation and be assigned its own reflectance coefficient”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Micks in view of Groh and Cerqueira such that the computing reflectivity information for the at least one of the virtual radar sensor, the virtual lidar sensor, or the virtual sonar sensor includes: pre-distorting, by the 3D virtualization environment, the vertices of the plurality of the objects based on a spherical projection as taught/suggested by that mapping of Groh, the motivation as similarly suggested therein that such a distortion/mapping allows for the virtual objects represented in the environment to comprise individual regions/texels having their own unique orientation and reflection coefficients corresponding to those in a real-world environment and as perceived in accordance with a sensor FOV. 

As to claim 7, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 1.
Micks in view of Groh and Cerqueira further teaches/suggests the method wherein the attributes of the plurality of the objects include material type, and the computing reflectivity information includes determining reflectivity coefficients as a function of the material types of the plurality of the objects (Micks [0013] “Radar can suffer from multiple reflections in the presence of certain materials and objects, bringing uncertainty to the depth/space estimation” and [0016] “the types and materials of other surfaces in the area”; see also Groh disclosure for surface specific parameters for example [0057] “identify objects, surfaces, materials, and/or volumes within the set of categories 62 for which training data 42 is labeled. For such examples, once a category is determined, corresponding reflection values and/or probability distributions may be developed from the reflection data 44 with corresponding labels 60”).

As to claim 9, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 1.
Micks in view of Groh and Cerqueira further teaches/suggests the method wherein the computing the at least one of the radar range and the radar amplitude, the point cloud of lidar range and lidar reflectance, or the sonar range and the sonar reflectance includes calculating range for the plurality of the objects from information included in the 3D scene data (Micks Figure 6, Figures 3 and 5 303/503, virtual vehicles 421, 422, and 423, etc. in view of range information [0013], [0030], [0055]).

As to claim 11, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 1.
Micks in view of Groh and Cerqueira further teaches/suggests the method wherein the reflectivity information for the virtual radar or the virtual sonar sensor is a function of a beam pattern determined for the virtual radar or the virtual sonar sensor (Groh [0023] “Furthermore, the radar system 38a may transmit at different beam widths for long, medium, and/or short detection ranges and/or may include different elements for different front, side, blind spot, and/or rear beams. Such different beams may be transmitted at the same and/or different frequencies and/or over the same and/or different bandwidths”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Micks in view of Groh such that the reflectivity information for the virtual radar or the virtual sonar sensor is a function of a beam pattern determined for the virtual radar or the virtual sonar sensor as taught/suggested by Groh, the motivation as similarly suggested therein that such information accounts for various sensor configurations and types readily and/or likely utilized in corresponding real-world implementations of the vehicle/system under test.

As to claim 12, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 1.
Micks in view of Groh and Cerqueira further teaches/suggests the method wherein the at least one of the virtual radar sensor, the virtual lidar sensor, or the virtual sonar sensor is associated with a given object of the 3D scene data, and the given object is a vehicle (Micks Figure 2, virtual vehicle 201).

As to claim 13, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 1.
Micks in view of Groh and Cerqueira further teaches/suggests the method wherein at least some of the objects of the 3D scene data move relative to each other over a scene time, and the steps of computing the reflectivity information and computing the at least one of the radar range and the radar amplitude, the point cloud of lidar range and lidar reflectance, or the sonar range and the sonar reflectance are performed at a plurality of measurement times or sample times of the scene time (Micks [0084] “The spline estimates are updated as the vehicle virtually navigates a virtual parking lot”, [0095], and disclosure featuring the repeating of steps 303-305/503-505, [0050], [0076]).

As to claim 14, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 1.
Micks in view of Groh and Cerqueira further teaches/suggests the method wherein the steps of computing the reflectivity information and computing the at least one of the radar range and the radar amplitude, the point cloud of lidar range and lidar reflectance, or the sonar range and the sonar reflectance are performed without determining radar cross sections (RCSs) for the objects of the scene data and without ray tracing (Micks [0030-0031], [0054], [0065] “vehicle, the virtual radar data indicating virtual object reflections from virtual objects within the virtual parking environment (503)... The radar units can produce virtual radar sweeps 408. Virtual radar data 412 can include virtual radar data collected from virtual radar sweeps 408. Virtual radar data 412 can indicate virtual object reflections from portions of virtual vehicles 421 and 422 and portions of virtual parking space markings 441B, 441C, 441D, 441F, 441G, and 441H”, Fig. 6, [0084-0088]; Micks further suggests the manner in which not relying on determining radar cross sections for the objects and ray tracing serves to reduce computational costs associated with the system/method for instances that less computationally intense approaches are sufficient, and readily selected by a person of ordinary skill in the art with a reasonable expectation of success).  

As to claim 15, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 1.
Micks in view of Groh and Cerqueira further teaches/suggests the method further comprising determining that a given object included in the 3D scene data is occluded by one or more of the plurality of objects, wherein the computing step does not compute the reflectivity information for the given object that is occluded by the one or more of the plurality of objects (Micks Fig. 6, illustrating splines 605, and [0094] disclosing the manner in which said splines estimate the perimeter of radar detections and the manner in which radar data 612 pertaining to occluded portions of vehicles present constitute spurious data eliminated from consideration).

As to claim 16, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 1.
Micks in view of Groh and Cerqueira further teaches/suggests the method wherein the point cloud of lidar range and lidar reflectance computed for the virtual lidar sensor includes coverage areas that are less than 360°, the computer-implemented method further comprising: stitching together the range and reflectance computed for the coverage areas (Groh [0048] “group of images 76, the group of point clouds 78, the group of units of location/orientation information 80, radar data 68 and group of ultrasonic data 82 may include images of a number of distinct instances of stop signs with several different combinations of variations for several different training sessions. In other examples, the machine learning module 72 may consider entire groups of images 76, groups of units of cloud points 78, groups of units of location/orientation information 80, radar data 68 and groups of ultrasonic data 82 together, across multiple orientations and/or distances” in view of that disclosure of [0021] detailing the revolutions for LIDAR system 20a, limited coverage areas accordingly and that finally stitched/combined data as used in the generation of 3D environment model 16 – in addition to the modification to Micks in view of Groh and corresponding incorporation of virtual LIDAR sensor data and corresponding motivation as identified in the rejection of claim 1 above).

As to claim 17, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 1.
Micks in view of Groh and Cerqueira further teaches/suggests the method wherein the 3D virtualization environment is a 3D game engine or a simulation/visualization environment (Micks Abs ‘virtual driving environment’).

As to claim 18, this claim is the non-transitory CRM claim corresponding to the method of claim 1 and is rejected accordingly.  See Micks [0100], [0106].

As to claims 19, 21 and 22, these claims are the non-transitory CRM claims corresponding to the method of claims 7, 9 and 6 respectively, and are rejected accordingly.

As to claim 24, this claim is the system/apparatus claim corresponding to the method of claim 1 and is rejected accordingly.  See Micks structure to include processor/memory as illustrated in e.g. Fig. 1, [0021], etc.

As to claims 25, 27 and 28, these claims are the system/apparatus claims corresponding to the method of claims 7, 9 and 6 respectively, and are rejected accordingly.


2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. (US 2018/0025640) in view of Groh et al. (US 2018/0060725), Cerqueira et al. “A novel GPU-based sonar simulator for real-time applications”, and Melick (US 2019/0179979).

As to claim 3, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 2.
Micks fails to explicitly disclose the method further comprising generating throttle, braking, and steering information for the virtual ego vehicle at the modeling environment, wherein the throttle, braking, and steering information represents the data moving the virtual ego vehicle.  Micks does however suggest such information pertinent at least for instances of automated and/or assisted parking in view of that disclosure of [0003] steering wheel positioning/correction.
Melick evidences the obvious nature of a simulated sensor testing environment wherein data moving a virtual ego vehicle comprises throttle, braking, and steering information for the virtual ego vehicle at the modeling environment ([0071-0072] “The motion planning system 156 can provide data indicative of the motion plan 166 with data indicative of the vehicle actions, a planned trajectory, and/or other operating parameters to the vehicle control systems 172 to implement the motion plan 166 for the simulated vehicle. For instance, the simulated vehicle can include a mobility controller... motion plan 166 into instructions for controlling the simulated vehicle including adjusting the steering of the simulated vehicle "X" degrees and/or applying a certain magnitude of braking force. The mobility controller can send one or more control signals to the responsible vehicle control component (e.g., braking control system, steering control system and/or acceleration control system) to execute the instructions and implement the motion plan 166”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Micks in view of Groh and Cerqueira to comprise generating throttle, braking, and steering information for the virtual ego vehicle at the modeling environment, wherein the throttle, braking, and steering information represents the data moving the virtual ego vehicle as taught/suggested by Melick, the motivation as similarly suggested therein (Melick [0071]) that such data for moving said virtual/simulated vehicle ensures the simulated/virtual vehicle performs certain actions with a decreased probability of intersecting and/or contacting other simulated objects/vehicles and/or violating any traffic laws ( e.g., speed limits, lane boundaries, and/or driving prohibitions indicated by signage) – ensuring the simulated environment corresponds that much closer to a real-world implementation.


3.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. (US 2018/0025640) in view of Groh et al. (US 2018/0060725), Cerqueira et al. “A novel GPU-based sonar simulator for real-time applications”, Schuette et al. (US 2019/0152486), and Zhou et al. (US 2017/0039765).

As to claim 4, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 1.
Micks fails to explicitly disclose the method wherein the 3D virtualization environment includes a vertex shader, a pixel shader, and a compute shader running on one or more Graphics Processing Units (GPUs).  Micks does however disclose those hardware/software/firmware embodiments of for example [0104-0105].
Schuette evidences the obvious nature of a test bed for a virtual vehicle system comprising various shaders running on one or more GPUs ([0041] “For this purpose, the rendering software implements a plurality of shaders. A first shader computes first image data. The first image data represent a first graphical projection of the environmental model MOD, which models the field of view of a radar sensor installed on a first virtual vehicle VEH1. A second shader computes second image data and third image data. The second image data represent a second graphical projection and the third image data represent a third graphical projection of the environmental model. The second and the third graphical projections each form the field of view of a first and a second photosensor of camera optics installed on the virtual vehicle VEH1. For this purpose, the second shader is in particular also configured to simulate the optics of a lens system of the stereo camera” in view of GPU disclosure of [0013], [0039-0040], [0042], etc.).  Schuette further teaches/suggests the manner in which said shaders are suited for simulating the optics of sensor systems associated with virtual vehicle VEH1 in view of [0039-0042].
	Zhou evidences the obvious nature of a system/method involving a virtual representation of a scene wherein one or more GPUs runs a vertex shader, a pixel shader, and a compute shader (Fig. 8, vertex shader 805, pixel shader and compute shader 810/815/820 and pixel shader 825).  Zhou further teaches/suggests the manner in which said shaders allow for the rendering of various illumination conditions within a scene – particularly suited for modelling surface dependent reflections.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Micks in view of Groh and Cerqueira such that the 3D virtualization environment includes a vertex shader, a pixel shader, and a compute shader running on one or more Graphics Processing Units (GPUs) as taught/suggested by Schuette and Zhou, the motivation as similarly suggested therein that said shaders enable a more realistic rendering of lighting and reflection effects within the simulated/virtual environment.

As to claim 5, Micks in view of Groh, Cerqueira, Schuette and Zhou teaches/suggests the method of claim 4.
Micks in view of Groh, Cerqueira, Schuette and Zhou further teaches/suggests the method wherein the modeling environment runs on one or more Central Processing Units (CPUs) that communicate with the one or more GPUs (Schuette [0039-0042] in view of that modification/motivation presented in the rejection of claim 4 above – in further view of the manner in which such a test bed architecture facilitates efficient computation cost and time constraint considerations in a real-time manner).


4.	Claims 8, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. (US 2018/0025640) in view of Groh et al. (US 2018/0060725), Cerqueira et al. “A novel GPU-based sonar simulator for real-time applications”, and Castellar (US 6,735,557).

As to claim 8, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 7.
Micks in view of Groh and Cerqueira suggests the method wherein the reflectivity coefficients are determined from one or more lookup tables or from texture maps associated with the plurality of the objects (Groh [0066-0067]).
Castellar evidences the obvious nature of reflectivity coefficients are determined from one or more lookup tables or from texture maps associated with the plurality of the objects (Abs “A set of specially-configured LUT's are used in a rasterizing portion of a graphics system for simulating Sensor-assisted Perception of Terrain (SaPOT) so that simulation of the image produced by a given sensor can proceed rapidly and with good accuracy at a per-texel level of resolution... A reflectance LUT is provided for simulating the act of reflecting filtered radiation (light) off the material surface of the given terrain texel to thereby obtain a reading of the amount of light that the surface of the texel will reflect... ”, col 6 lines 20-55).  Castellar further discloses the manner in which the use of such a LUT improves simulation speed with good accuracy at a per-texel resolution.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Micks in view of Groh and Cerqueira such that reflectivity coefficients are determined from one or more lookup tables or from texture maps associated with the plurality of the objects as taught/suggested by Castellar, the motivation as similarly taught/suggested therein that using LUT(s) improves simulation speed without sacrificing accuracy and resolution.

As to claim 20, this claim is the non-transitory CRM claim corresponding to the method of claim 8 and is rejected accordingly.

As to claim 26, this claim is the system/apparatus claim corresponding to the method of claim 8 and is rejected accordingly.


5.	Claims 10, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. (US 2018/0025640) in view of Groh et al. (US 2018/0060725), Cerqueira et al. “A novel GPU-based sonar simulator for real-time applications”, and PHONG, Bui Tuong, "Illumination for Computer Generated Pictures," Graphics and Image Processing, Communications of the ACM, Vol. 18, No. 6, June 1975, pp.311-317, hereinafter “Phong”.

As to claim 10, Micks in view of Groh and Cerqueira teaches/suggests the method of claim 1.
Micks in view of Groh and Cerqueira fails to explicitly disclose the system/method wherein the reflectivity information is computed using an illumination model that considers diffuse and specular lighting, but not ambient lighting.
Phong evidences the obvious nature of reflectivity information computed using an illumination model that considers diffuse and specular lighting, but not ambient lighting (Phong p315 The Shading Function Model, Eq. 3).   Phong further suggests the manner in which such a model allows for an emphasis on the specular properties of objects and avoids adverse and/or unrealistic illumination effects/shadows associated with ambient light sources (‘ideal’ fixed light sources of infinite size and/or distances otherwise less practically modeled for real-world applications).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Micks in view of Groh and Cerqueira such that the reflectivity information is computed using an illumination model that considers diffuse and specular lighting, but not ambient lighting as suggested by Phong, the motivation as similarly taught/suggested therein that such a model allows for the evaluation of sensor data less impacted by non-idealities of virtual ambient light sources.

As to claim 23, this claim is the non-transitory CRM claim corresponding to the method of claim 10 and is rejected accordingly.

As to claim 29, this claim is the system/apparatus claim corresponding to the method of claim 10 and is rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669